

EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement”) is entered into as of the 31st day
of July 2006 (the “Effective Date”) by and between J. Stewart Asbury III
(“Executive”) and Adera Mines Limited (the “Company”).


WHEREAS, the Company believes that Executive’s service, experience, and
knowledge are valuable to the Company in connection with its business; and


WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, as the Chief Executive Officer of the Company.


NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:


1. Employment. The Company hereby employs Executive and Executive accepts such
employment upon the terms and conditions hereinafter set forth.


2. Term of Employment. Subject to the provisions of Section 6, the term of
Executive’s employment pursuant to this Agreement shall commence on and as of
the Effective Date and shall terminate thirty-six months from that date (the
“Initial Term”). This Agreement will be automatically renewed for successive one
year periods after the expiration of the Initial Term, unless Executive is
otherwise notified in writing on or before the end of the Initial Term or any of
the successive one year terms. In this Agreement the word “Term” shall,
depending on the context used, refer to the Initial Term or to any renewal
periods.


3. Duties; Extent of Service. During the Term, Executive (i) shall serve as an
employee of the Company with the title and position of Chief Executive Officer,
reporting to the Board of Directors of the Company, and shall have such
executive responsibilities as the Board of Directors of the Company shall from
time to time designate, provided that, in all cases Executive shall be subject
to the oversight and supervision of the Board of Directors of the Company in the
performance of his duties, and (ii) shall render all services reasonably
incident to the foregoing. Executive hereby accepts such employment, agrees to
serve the Company in the capacities indicated, and agrees to use Executive’s
best efforts in, and shall devote Executive’s full working time, attention,
skill and energies to, the advancement of the interests of the Company and the
performance of Executive’s duties and responsibilities hereunder.


4. Salary. During Executive’s employment under this Agreement, the Company shall
pay Executive a salary at the rate of $215,000 per annum (the “Salary”). Such
Salary shall be subject to withholding under applicable law, shall be prorated
for partial years and shall be payable in periodic installments not less
frequently than monthly in accordance with the Company’s usual practice for its
executive officers as in effect from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
5. Benefits.


(a) Regular Benefits. During the Term, Executive shall be entitled to
participate in any and all medical, pension, dental and life insurance plans and
disability income plans, retirement arrangements and other employment benefits
that are in effect from time to time for executive officers of the Company
generally. Such participation shall be subject to (i) the terms of the
applicable plan documents (including, as applicable, provisions granting
discretion to the Board of Directors of the Company or any administrative or
other committee provided for therein or contemplated thereby) and (ii) generally
applicable policies of the Company. In addition to and notwithstanding the
foregoing, the Board of Directors shall have the discretion to review
Executive’s health insurance needs and determine what policies or coverage the
Company will provide.


(b) Vacation. During the Term, Executive shall receive paid vacation annually in
accordance with the Company’s practices for executive officers, as in effect
from time to time, but in any event not less than four weeks per calendar year.


(c) Expenses. The Company shall reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder to the
extent in compliance with the Company’s business expense reimbursement policies
in effect from time to time and upon presentation by Executive of such
documentation and records as the Company shall from time to time require. The
Board of Directors in its discretion may reimburse Executive for relocation
expenses.


(d) Housing and Automobile Allowances. The Company shall provide to Executive,
or for his benefit, living expenses in the amount of $3,000 per month during the
first six months of the Term. The Company shall provide to Executive, or for his
benefit, an automobile allowance in the amount of $1,000 per month during the
Term. The living expense and the automobile allowance shall be a flat monthly
amount for the stated periods.


(e) Taxation of Payments, Benefits and Allowances. The Company shall undertake
to make deductions, withholdings and tax reports with respect to payments,
benefits and allowances under this Agreement to the extent that it reasonably
and in good faith believes that it is required to make such deductions,
withholdings and tax reports. Payments, benefits and allowances made under this
Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate the Executive for any adverse tax effect associated with
any payments, benefits or allowances or for any deduction or withholding from
any payment, benefit or allowance.


(f) Grant of Stock Option. Upon execution of this Agreement, the Company shall
grant to Executive an option to purchase 1,000,000 shares of the Company’s
common stock at an exercise price of $0.30 per share. The options shall vest on
an equal thirty six month basis, at the rate of 27,778 per month, until
1,000,000 options shall be vested. The options shall have a five year term.
Following Board approval of our 2006 Equity Incentive Plan (the “Plan”) (which
is anticipated by August 30, 2006), your option grant shall be from the Plan and
shall be subject to the terms thereof.
 
 
2

--------------------------------------------------------------------------------

 
 
(g) Exclusivity of Salary and Benefits. The Executive shall not be entitled to
any payments or benefits other than those provided under this Agreement.
Compliance with the provisions of this Section 5 shall in no way create or be
deemed to create any obligation, express or implied, on the part of the Company
or any of its affiliates with respect to the continuation of any particular
benefit or other plan or arrangement maintained by them or their subsidiaries as
of or prior to the date hereof or the creation and maintenance of any particular
benefit or other plan or arrangement at any time after the date hereof.


6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, Executive’s employment under this Agreement shall terminate under the
following circumstances set forth in this Section 6.


(a) Termination by the Company for Cause. Executive’s employment under this
Agreement may be terminated for Cause without further liability on the part of
the Company other than for accrued but unpaid Salary through the date of
termination effective immediately upon written notice to Executive. “Cause”
shall mean the following:


(i) the commission by Executive of any act of embezzlement, fraud, larceny or
theft on or from the Company or an affiliate of the Company;


(ii) the commission by Executive of, or indictment of Executive for a felony or
any misdemeanor, which misdemeanor involves moral turpitude, deceit, dishonesty
or fraud;


(iii) failure to perform, or materially poor performance of, Executive’s duties
and responsibilities assigned or delegated under this Agreement, or any material
misconduct or violation of the Company’s policies, in either case, which
continues for a period of 30 days after written notice given to Executive; or


(iv) a material breach by Executive of any of the covenants, terms or provisions
of this Agreement or any agreement between the Company and Executive regarding
confidentiality and proprietary rights, as set forth in Section 7 below.


(b) Termination by Executive. Executive’s employment under this Agreement may be
terminated by Executive by written notice to the Board of Directors at least 60
days prior to such termination. Upon termination of Executive’s employment
pursuant to this Section 6(b), all obligations of the Company under this
Agreement shall immediately terminate other than any obligation of the Company
with respect to earned but unpaid Salary and earned benefits contemplated hereby
to the extent accrued or vested through the date of termination.
 
 
3

--------------------------------------------------------------------------------

 
 
(c) Termination by the Company Without Cause. Subject to the payment of the
Termination Benefits pursuant to Section 6(d), Executive’s employment under this
Agreement may be terminated without Cause by the Company upon written notice to
Executive.


(d) (i) Certain Termination Benefits. Unless otherwise specifically provided in
this Agreement or otherwise required by law, all compensation and benefits
payable to Executive under this Agreement shall terminate on the date of
termination of Executive’s employment under this Agreement. Notwithstanding the
foregoing, in the event of termination of Executive’s employment with the
Company pursuant to Section 6(c) above, (i) the Company shall pay to Executive
the greater of (i) the sum of $60,000 or (ii) the salary due for the balance of
the Term, and any unvested options owned by Executive (including, but not
limited to, the option described in Section 5(f) above) shall vest.
Collectively, these benefits shall be described herein as the “Severance
Benefits”.


(ii) The parties hereto agree that the Severance Benefits are to be in full
satisfaction, compromise and release of any claims arising out of any
termination of the Executive’s employment pursuant to Section 6(c), and such
amounts shall be contingent upon the Executive’s delivery of a general release
of such claims upon termination of employment in a form reasonably satisfactory
to the Company, it being understood that no Severance Benefits shall be provided
unless and until the Executive executes and delivers such release.


(e) Death; Disability. Upon the death of the Executive, or upon the permanent
disability (as defined below) of the Executive continuing for a period in excess
of 60 consecutive days, all obligations of the Company under this Agreement
shall immediately terminate other than any obligation of the Company with
respect to earned but unpaid Salary and earned benefits contemplated hereby to
the extent accrued or vested through the date of termination. As used herein,
the terms “permanent disability” or “permanently disabled” shall mean the
inability of the Executive, by reason of injury, illness or other similar cause,
to perform a major part of his duties and responsibilities in connection with
the conduct of the business and affairs of the Company, as determined reasonably
and in good faith by the Company.


(f) Notwithstanding termination of this Agreement as provided in this Section 6
or any other termination of Executive’s employment with the Company, Executive’s
obligations under Section 7 hereof shall survive any termination of Executive’s
employment with the Company at any time and for any reason.


7. Confidentiality; Proprietary Rights.


(a) Confidential Information. As used in this Agreement, the term “Confidential
Information” shall mean information belonging to the Company (for purposes of
this Section 7 including all predecessors of the Company) of value to the
Company or with respect to which Company has rights in the course of conducting
its business and the disclosure of which could result in a competitive or other
disadvantage to the Company. Confidential Information includes information,
whether or not patentable or copyrightable, in written, oral, electronic or
other tangible or intangible forms, stored in any medium, including, by way of
example and without limitation, trade secrets, ideas, concepts, designs,
configurations, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts processes, techniques, formulas, software,
improvements, inventions, domain names, data, know-how, discoveries,
copyrightable materials, marketing plans and strategies, sales and financial
reports and forecasts, customer lists, studies, reports, records, books,
contracts, instruments, surveys, computer disks, diskettes, tapes, computer
programs and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company. Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company, as well as other information to which
Executive may have access in connection with Executive’s employment.
Confidential Information also includes the confidential information of others
with which the Company has a business relationship. Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of Executive’s duties under Section 7(b).


 
4

--------------------------------------------------------------------------------

 
 
(b) Confidentiality. In the course of performing services hereunder on behalf of
the Company and its affiliates, Executive has had and from time to time will
have access to Confidential Information. Executive agrees (i) to hold the
Confidential Information in strict confidence, (ii) not to disclose the
Confidential Information to any person (other than in the regular business of
the Company or its affiliates), and (iii) not to use, directly or indirectly,
any of the Confidential Information for any purpose other than on behalf of the
Company and its affiliates. All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, that are furnished to Executive by the Company or are produced by
Executive in connection with Executive’s employment will be and remain the sole
property of the Company. Upon the termination of Executive’s employment with the
Company for any reason and as and when otherwise requested by the Company, all
Confidential Information (including, without limitation, all data, memoranda,
customer lists, notes, programs and other papers and items, and reproductions
thereof relating to the foregoing matters) in Executive’s possession or control,
shall be immediately returned to the Company.


(c) Third Party Agreements and Rights. Executive hereby confirms that Executive
is not bound by the terms of any agreement with any previous employer or other
party that restricts in any way Executive’s use or disclosure of information or
Executive’s engagement in any business. Executive represents to the Company that
Executive’s execution of this Agreement, Executive’s employment with the Company
and the performance of Executive’s proposed duties for the Company will not
violate any obligations Executive may have to any such previous employer or
other party. In Executive’s work for the Company, Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and Executive will not bring to the
premises of the Company any copies or other tangible embodiments of non-public
information belonging to or obtained from any such previous employment or other
party.
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall cooperate fully with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company that relate to events or
occurrences that transpired while Executive was employed by the Company.
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. The Company shall reimburse Executive for
any reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of obligations pursuant to this Section 7(d).


(e) Inventions. Executive recognizes that the Company and its affiliates possess
a proprietary interest in all of the Confidential Information and have the
exclusive right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of Executive, except as otherwise agreed between the Company and
Executive in writing. Executive expressly agrees that any products, inventions,
discoveries or improvements made by Executive in the course of Executive’s
employment, including any of the foregoing which is based on or arises out of
the Confidential Information, shall be the property of and inure to the
exclusive benefit of the Company. Executive further agrees that any and all
products, inventions, discoveries or improvements developed by Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of his employment, or involving the use of the time, materials or
other resources of the Company or any of its affiliates, shall be promptly
disclosed to the Company and shall become the exclusive property of the Company,
and Executive shall execute and deliver any and all documents necessary or
appropriate to implement the foregoing.


(f) Business Opportunities. Executive agrees, while he is employed by the
Company, to offer or otherwise make known or available to it, as directed by the
Board of Directors of the Company and without additional compensation or
consideration, any business prospects, contracts or other business opportunities
that Executive may discover, find, develop or otherwise have available to
Executive in the Company’s general industry and further agrees that any such
prospects, contacts or other business opportunities shall be the property of the
Company.


 
6

--------------------------------------------------------------------------------

 
 
(g) Acknowledgment. Executive acknowledges that the provisions of this Section 7
are an integral part of Executive’s employment arrangements with the Company.


8. Parties in Interest; Certain Remedies. It is specifically understood and
agreed that this Agreement is intended to confer a benefit, directly or
indirectly, on the Company and its direct and indirect subsidiaries and
affiliates, and that any breach of the provisions of this Agreement by the
Executive or any of the Executive’s affiliates will result in irreparable injury
to the Company and its subsidiaries and affiliates, that the remedy at law alone
will be an inadequate remedy for such breach. Accordingly, Executive agrees that
if Executive breaches, or proposes to breach, any portion of this Agreement, the
Company or its subsidiaries and affiliates shall be entitled, in addition to any
other remedy it may have, to enforce the specific performance of this Agreement
by Executive through both temporary and permanent injunctive relief without the
necessity of posting a bond or proving actual damages, but without limitation of
their right to damages and any and all other remedies available to them, it
being understood that injunctive relief is in addition to, and not in lieu of,
such other remedies.


9. Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter.


10. Assignment; Successors and Assigns, etc. Neither the Company nor the
Executive may make any assignment of this Agreement or any interest herein
without the prior written consent of the other party; provided that the Company
may assign its rights under this Agreement without the consent of the Executive
in the event that the Company shall effect a reorganization, consolidate with or
merge into any other corporation, partnership, organization or other entity, or
transfer all or substantially all of its properties or assets to any other
corporation, partnership, organization or other entity. This Agreement shall
inure to the benefit of and be binding upon the Company and the Executive, their
respective successors, executors, administrators, heirs and permitted assigns.


11. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.


12. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


 
7

--------------------------------------------------------------------------------

 
 
13. Notices. Unless otherwise specifically provided in this Agreement, all
notices, demands, requests, consents, approvals or other communications
(collectively and severally called “Notices”) required or permitted to be given
hereunder, or which are given with respect to this Agreement, shall be in
writing, and shall be given by: (A) personal delivery (which form of Notice
shall be deemed to have been given upon delivery), (B) by telegraph or by
private airborne/overnight delivery service (which forms of Notice shall be
deemed to have been given upon confirmed delivery by the delivery agency), (C)
by electronic or facsimile or telephonic transmission, provided the receiving
party has a compatible device or confirms receipt thereof (which forms of Notice
shall be deemed delivered upon confirmed transmission or confirmation of
receipt), or (D) by mailing in the United States mail by registered or certified
mail, return receipt requested, postage prepaid (which forms of Notice shall be
deemed to have been given upon the fifth business day following the date
mailed). Notices shall be addressed to the address set forth on the execution
page of this Agreement, or to such other address as the receiving party shall
have specified most recently by like Notice, with a copy to the other parties
hereto.


14. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.


15. Governing Law. This contract shall be construed under and be governed in all
respects by the laws of the State of California, without giving effect to the
conflict of laws principles thereof.


16. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original
and all of which taken together shall constitute one and the same document.


17. Arbitration. Any controversy, dispute or claim of whatever nature arising
out of, in connection with or relating to this Agreement or the interpretation,
meaning, performance, breach or enforcement thereof, including any controversy,
dispute or claim based on contract, tort, or statute, and including without
limitation claims relating to the validity of this Agreement or relating to
termination of employment, shall be resolved at the request of either party to
this Agreement, by final and binding arbitration conducted at a location
determined by the arbitrator in Los Angeles, California, administered by and in
accordance with the then existing Rules of Practice and Procedure of
J*A*M*S/Endispute, Inc.. (J·A·M·S), and judgment upon any award rendered by the
arbitrator(s) may be entered by any State or Federal Court having jurisdiction
thereof. Either party may commence such proceeding by giving notice to the other
party in the manner provided in Section 13 of this Agreement. Upon filing a
demand for arbitration, all parties to the Agreement will have right of
discovery to the maximum extent provided by law for actions tried before a
court, and both agree that in the event of an arbitration, disputes as to
discovery shall be determined by the arbitrator(s). The arbitrator(s) in any
such proceeding shall apply California substantive law and the California
Evidence Code to the proceeding. The arbitrator(s) shall have the power to grant
all legal and equitable remedies (provisional and final) and award damages
provided by California law. The arbitrator(s) shall prepare in writing and
provide to the parties an award including findings of fact and conclusions of
law. The arbitrator(s) shall not have the power to commit errors of law or legal
reasoning, and the award may be vacated or corrected pursuant to California Code
of Civil Procedure §§1286.2 or 1286.6 for any such error. The Company shall pay
all fees of the arbitrator, and each party shall bear its or his expenses, costs
and attorney fees relating to the arbitration and recovery under any order
and/or judgment rendered therein. In any such proceeding Richardson & Patel LLP
may represent the Company regardless of whether such counsel has rendered advice
to Executive in the past unless prohibited by law or rules of the California
State Bar Association. The parties hereto hereby submit to the exclusive
jurisdiction of the courts of the State of California for the purpose of
enforcement of this agreement to arbitrate and any and all awards or orders
rendered pursuant thereto.


 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.



        ADERA MINES LIMITED  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Sidney Anderson
Title: Chairman of Board of Directors
   

        EXECUTIVE:  
   
   
    By:   /s/   

--------------------------------------------------------------------------------

J. Stewart Asbury III
ADDRESS:
   

 
9

--------------------------------------------------------------------------------